Citation Nr: 1818640	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-25 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for hidradenitis suppurativa.

3.  Entitlement to service connection for a stomach condition, to include irritable bowel syndrome (IBS).


WITNESSES AT HEARING ON APPEAL

The Veteran, her mother and friend


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2018 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Veteran previously submitted a claims for service connection for hidradenitis suppurativa, low back pain and IBS, which were denied in June 2007 and October 2008 rating decisions because the Veteran did not have current diagnoses or evidence of in-service occurrences of the conditions on appeal.   See July Rating Decision, October 2008 Rating Decision.  Subsequently, in July 2010 VA received the Veteran's complete service treatment records, had not been associated with the claims file at the time of the previous decisions.  As these records relate to one of the elements of the claim that was in issue at the time the previous rating decisions were promulgated, the issues will be reconsidered without consideration of whether there is new and material evidence.  38 C.F.R. § 3.156(c). 

The Board considers the Veteran's claim for IBS to be broad in scope and has recharacterized the claim as one for service connection for a stomach disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C. § 7107(a)(2).

The issue of entitlement to service connection for a stomach disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's low back condition, diagnosed as lumbosacral strain and intervertebral disc syndrome (IVDS) had its onset during service.

2.  The Veteran's hidradenitis suppurativa had its onset during service


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for a low back condition diagnosed as lumbosacral strain and IVDS are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for entitlement to service connection for hidradenitis suppurativa are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been diagnosed with hidradenitis suppurativa, lumbosacral strain and IVDS during the appeal and contends that the conditions are related to service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The evidence of record contains multiple references to ongoing treatment for hidradenitis suppurativa during service and continuing thereafter.  Furthermore two separate medical opinions are of record stating that the Veteran's current condition began during service and has continued since then.  (See e.g. February 2017 VA examination).  Likewise, the Veteran's service treatment records show complaints of low back pain during service and a February 2017 VA examination report stated that it is at least as likely as not the current lumbar spine conditions are is a continuation of the condition treated during service.  As such, the Board finds that the Veteran's hidradenitis suppurativa, lumbosacral strain and IVDS had their onset during service and that service connection is therefore warranted.


ORDER

Service connection for lumbosacral strain and IVDS is granted.  

Service connection for hidradenitis suppurativa is granted.


REMAND

The Veteran has claimed service connection for IBS and maintains that she was treated for such condition during and since service. 

The Veteran's service treatment records do not contain a diagnosis of IBS and there is no diagnosis or treatment for IBS in any of the post separation treatment records.  However, the Veteran's service treatment records show a singular diagnosis of constipation.  Post service treatment records show treatment for gastroesophageal reflux disease (GERD) and gastro-esophagitis.  At her Board hearing the Veteran appeared to contend that her stomach condition may be related to her service-connected insomnia or hidradenitis suppurativa.  As such a VA examination is in order to ascertain whether the Veteran has a current stomach condition and if so, whether it is related to service or to a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate outstanding records with the claims folder.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her stomach problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for an appropriate VA examination to assess her stomach condition.  The claims file should be made available to the examiner.  

The examiner is asked to review the record, including the Veteran's lay assertions regarding her symptomatology, and undertake any indicated tests.  All findings should be reported in detail.  Then, based on the results of the examination, the examiner is asked to address: 

(a) Whether the Veteran has a gastrointestinal disorder and if so,

(b) Whether is it is at least as likely as not that the condition had its onset during, or is otherwise related to service, and if not

(c) Whether is it is at least as likely as not that the stomach condition (1) was caused by her service-connected insomnia or hidradenitis suppurativa or (2) has been aggravated by her service-connected insomnia or hidradenitis suppurativa.

A response and supporting rationale regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The physician should provide a complete rationale or explanation for all opinions reached.

4.  Then readjudicate the appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.





______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


